 

CaS€ 18-12365-CSS DOC 25 Filed 11/05/18 Page l Of 2 (\DJ
New Vork State Department of Labor
Andrew M. Cuomo, Govemor
Roberta Reardon, Commissioner . . ,

§

gm
m

 

\?\‘ v-L
3 ;"
..§

n
ll l ’

3

11/°‘/18 nisi-ios -5 era <3=1§5

i"»- 1 L' L-. '.~'\

 

CLERK OF THE COURT

U.S. BANKRUPTCY COURT
DISTRICT OF DELAWARE

824 MARKET STREET, 3RD FL
WILMINGTON, DE 19801

RE: LINKS OF LONDON INC
ER# 05-65966
ARRANGEMENT# 18-12365

Dear Sir:
Enclosed is an Unliquidated Claim of the New York State Department of Labor for

Unemployment Insurance Contributions due from the above. The State of New York claims

priority in payment under the provisions of the New York State Unemployment Insurance
Law. '

Please acknowledge receipt of this claim to the Unemployment Insu.rance Division in
the enclosed envelope.

Very truly yours,

UI Employer Compliance Agent 2

MC:mc
Encl. v

IAl68.2U (6-12)

Telephone (518) 485-1999 nysdol@|abor.state.ny.us Fax (518) 457-3256

NYS Department of Labor, State Office Campus, Building # 12, Room # 256, Albany, NY 12240

CaSe 18-12365-CSS DOC 25 Filed 11/05/18 Page 2 Of 2
'_ New York State Department of Labor
' Andrew M. Cuomo, Govemor

: § Roberta Reardon, Commissioner

  
  
 

uNlTED sTATEs BANKRuPTcY couRT UNLlQumATED cLAlM FoR

DlsTRlcT oF DELAwARE UNEMPLoYMENT

ARRANGMENT# 18-12365 INSURANCE CONTRIBUTIONS DUE -
moer cLAlM

cLERK oF couRT

U.S. BANKRUPTCY COURT
824 MARKET STREET, 3RD FL
WlLMlNGTON, DE 19801

 

|N THE MATTER OF:
LlNKS OF LONDON lNC
ER# 05-65966

   

DEBToR s

1. Marta Cole is an agent of the New York State Department of Labor, Unemployment
' insurance Division, and is authorized to make this claim on behalf of the Commissioner of
Labor of the State of New York pursuant to Article 18 of the Labor Law of the State of New
York.

2. The debtor is justly and truly liable to the New York State Department of Labor for unpaid
unemployment insurance contributions in an amount unknown at the present time.

3. The New York State Department of Labor will file a claim and assessments in these
proceedings as soon as the necessary information can be obtained to fix and determine the
debt. Such claim is capable of liquidation or of reasonable assessment, and such liquidation
or assessment will not unduly delay the proceedings herein.

4. The New York State Department of Labor claims priority for the payment of such
unemployment insurance contributions as are due.

5. There are no setoffs or counterclaims

6. Correspondence regarding this claim should be forwarded to the New York State Department

of Labor, insolvency Unit, at the address indicated above.

Dated: 1 1l01l18
Commissioner of Labor

U| Emp|oyer Compliance Agent 2
Unemployment insurance Division

lA 38U (6-12)

Telephone (518) 485-1999 nysdol@|abor.state.ny.us F ax (518) 457-3256

NYS Department of Labor, State Off`lce Campus, Building # 12, Room # 256, Albany, NY 12240

